1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
5
     Attorneys for Defendant
6    MOSES MANUEL MORALES

7
                             IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                    Case No. 1:16-cr-00050 LJO-SKO
11
                          Plaintiff,               STIPULATION TO CONTINUE STATUS
12                                                 CONFERENCE; ORDER
      vs.
13                                                 DATE: November 13, 2018
      MOSES MANUEL MORALES,                        TIME: 2:00 p.m.
14                                                 JUDGE: Honorable Barbara A. McAuliffe
                         Defendant.
15
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel that the status conference in the above-captioned matter now set for October
19   10, 2018 before Judge Erica P. Grosjean may be continued to November 13, 2018 at 2:00 a.m.
20          Additional time is needed for defense investigation. Defense does not want Mr. Morales
21   to be transported to court from Lerdo just to request a new status conference date.
22   //
23   //
24   //
25   //
26   ///
27   //
28   //
1                                                      Respectfully submitted,
2                                                      MCGREGOR W. SCOTT
                                                       United States Attorney
3
4    DATED: October 5, 2018                             /s/ Jeffrey A. Spivak
                                                       JEFFREY A. SPIVAK
5                                                      Assistant United States Attorney
                                                       Attorney for Plaintiff
6
7                                                      HEATHER E. WILLIAMS
                                                       Federal Defender
8
9    DATED: October 5, 2018                            /s/ Victor M. Chavez
                                                       VICTOR M. CHAVEZ
10                                                     Assistant Federal Defender
                                                       Attorney for Defendant
11                                                     MOSES MANUEL MORALES
12
13
14                                           ORDER
15
            IT IS SO ORDERED that the 2nd Status Conference is continued from October 10, 2018
16
     to November 13, 2018 at 2:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
17
18
19   IT IS SO ORDERED.
20
        Dated:    October 5, 2018                         /s/ Barbara   A. McAuliffe        _
21                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27

28


                                                  2-
